Citation Nr: 1038238	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-38 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from March 
25, 1956 to April 4, 1956 during service in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the New York, New York 
VA Regional Office (RO) which denied the appellant's request to 
reopen his claim for service connection for bronchial asthma.  
The claim had been denied in an unappealed rating decision in 
August 1975.

If at any time after VA issues a decision on a claim, VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim without requiring new and material evidence 
to reopen the claim.  38 C.F.R. § 3.156(c) (2009).  Additional 
relevant service department, namely excerpts of from his Naval 
Reserves personnel records, were received subsequent to the 
issuance of the August 1975 rating decision denying the 
appellant's claim for service connection for bronchial asthma.  
Given the newly received service department records, the Board is 
considering this appeal without requiring new and material 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), the appellant will be advised if further action is 
required on his part.


REMAND

The appellant contends that while asthma pre-existed his period 
of ACDUTRA, it had been quiescent and became symptomatic during 
ACDUTRA.  He asserts that it has been symptomatic since.  Hence, 
the condition was aggravated in a qualifying period of service 
and should be service connected.

In January 1956, the appellant completed a report of medical 
history (RMH) for entrance into the Naval Reserves.  Consistent 
with his current contentions, he reported a history of frequent 
colds and asthma during childhood but that he had not suffered 
from any symptoms or attacks for the past six to seven years.  A 
January 1956 service entrance examination was negative for any 
relevant abnormalities.  

A July 1956 service discharge examination noted "bronchial 
asthma CD [childhood disease]."  In a RMH completed in July 
1956, the appellant reported "being bothered by asthma."  An 
examiner noted that the appellant had experienced a recurrence of 
bronchial asthmatic attacks on several occasions in the past few 
months. 

A February 1957 service department memorandum indicated that the 
appellant had been found no longer physically qualified for 
active duty or retention in the Naval Reserves by reason of 
asthma.

In his initial claim for VA benefits in February 1975, the 
appellant again stated that he had suffered from bronchial asthma 
since infancy but that he had outgrown it by the time he reached 
age 14.  He "regained" the asthma during basic training.  He 
reported treatment by private physicians "at various times" but 
there is no indication of any efforts to obtain records of this 
treatment.

The initial post service clinical evidence consists of a December 
1999 private treatment note showing that the appellant reported 
having had asthma since infancy.  At the time of that treatment 
he was reportedly taking prescription medications for asthma.

A May 2004 statement from Dr. J. S., the appellant's private 
allergist, confirms that the appellant has been receiving 
treatment for bronchial asthma since 1999.

In statements dated in June 2004 and September 2006, R. V. 
indicated that he had served with the appellant in the Naval 
Reserves.  He recalled the appellant having an asthma attack 
after participating in grueling exercises during boot camp.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The appellant has not been afforded a VA examination, but as 
outlined above there is a current diagnosis of asthma, and there 
is evidence that pre-existing asthma may have been aggravated in 
service.  Service connection is available for diseases that pre-
exist ACDUTRA and are aggravated in such service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2010); cf. Smith v. 
Shinseki, 24 Vet. App. 40 (2010) (noting that service connection 
is provided for conditions aggravated in ACDUTRA, although the 
presumptions of soundness and aggravation do not apply).

While the evidence tends to show that the asthma had been 
quiescent prior to ACDUTRA and there were asthma attacks during 
ACDUTRA, the evidence is not clear as to whether the disability 
underwent an increase in underlying disability during ACDUTRA.  
See Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002).  A 
medical opinion is required in this regard.  

As indicated above the record suggests that the appellant was 
receiving post-service treatment for asthma prior to 1999.  VA 
has a duty to seek only those records of treatment that are 
adequately identified.  38 U.S.C.A. § 5103A (West 2002).  In this 
case, the appellant should be afforded further opportunity to 
identify the sources of his pre-1999 treatment.

Accordingly, this case is REMANDED for the following:
1.  Ask the appellant to identify the 
sources of all treatment for asthma 
prior to 1999 and to complete releases 
so that records of this treatment can be 
sought.  Tell the appellant that if he 
does not complete the releases, he can 
submit the treatment records himself.

If any releases are received, request 
the treatment records and advise the 
appellant of any records that are not 
received.

2.  Afford the appellant a VA 
examination in order to obtain an 
opinion as to whether asthma was 
aggravated during ACDUTRA.

The examiner should review the claims 
folder and note such review in the 
examination report or addendum.

The examiner should consider the service 
department records showing the 
appellants reports of pre-existing 
asthma that had been asymptomatic for 
six or seven years prior to ACDUTRA and 
the reports of asthma attacks during the 
period of ACDUTRA.  The examiner should 
also consider the appellant's reports of 
ongoing asthma symptoms since ACDUTRA.

The examiner should provide an opinion 
as to whether current asthma underwent 
an increase in underlying disability 
during ACDUTRA.  The examiner should 
provide a rationale for this opinion.  
If the examiner rejects or discounts the 
appellant's reports, the examiner should 
provide a reason for doing so.

If an opinion cannot be provided without 
resort to speculation, the examiner must 
provide reasons why this is so, and must 
state what, if any, additional evidence 
or information would permit the 
necessary opinion to be provided.

3.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information 
and opinions requested in this remand.

4.  If any benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).








